           Case 1:18-cv-12312-KPF Document 33 Filed 08/20/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


LORD & TAYLOR LLC,

                               Plaintiff,
                                                              Civil No. 1:18-cv-12312-KPF
v.
                                                            JOINT STIPULATION OF
GREAT AMERICAN INSURANCE                                DISMISSAL PURSUANT TO FED. R.
COMPANY,                                                      CIV. P. 41(a)(1)(A)(ii)


                               Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) the above-

captioned action is dismissed with prejudice.

        The parties shall bear their own respective costs, fees, and expenses.



Dated:                                                 Dated:
By: ANDERSON KILL P.C.                                 By: ECKERT SEAMANS CHERIN &
                                                       MELLOTT, LLC

/s/ Vianny Pichardo, Esq.                              /s/ Michael A. Graziano, Esq.

Joshua Gold, Esq.                                      Michael A. Graziano, Esq.
Vianny Pichardo, Esq.                                  1717 Pennsylvania Avenue, N.W., 12th Fl
1251 Avenue of the Americas                            Washington, DC 20006
New York, NY 10020-1182                                (202) 659-6671
(212) 278-1000                                         Geraldine Cheverko, Esq.
Attorneys for Plaintiff                                10 Bank St., Suite 700
LORD & TAYLOR LLC                                      White Plains, NY 10606
                                                       (914) 949-2909
                                                       Attorneys for Defendant GREAT
                                                       AMERICAN INSURANCE COMPANY




docs-100162307.1
           Case 1:18-cv-12312-KPF Document 33 Filed 08/20/19 Page 2 of 2



SO ORDERED




Dated: August 19, 2019                              KATHERINE POLK FAILLA
New York, New York                                   United States District Judge




                                         2
docs-100162307.1
